As filed with the Securities and Exchange Commission on August 15, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914 - 7363 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:June 30, 2014 Item 1. Schedule of Investments. TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 95.6% Airlines - 0.8% Hawaiian Holdings, Inc. * $ Auto Components - 1.8% Drew Industries, Inc. Gentherm, Inc. * Beverages - 0.2% REEDS, Inc. * Biotechnology - 1.5% Cepheid * Medivation, Inc. * Versartis, Inc. * Building Products - 3.4% Apogee Enterprises, Inc. Continental Building Products, Inc. * Patrick Industries, Inc. * Capital Markets - 1.5% Affiliated Managers Group, Inc. * Financial Engines, Inc. Commercial Services & Supplies - 4.6% Copart, Inc. * Healthcare Services Group, Inc. Mobile Mini, Inc. US Ecology, Inc. Communications Equipment - 1.6% Ciena Corp. * Construction & Engineering - 3.7% Dycom Industries, Inc. * EMCOR Group, Inc. MasTec, Inc. * Construction Materials - 1.3% Eagle Materials, Inc. Distributors - 1.6% LKQ Corp. * Pool Corp. Diversified Consumer Services - 1.9% Grand Canyon Education, Inc. * JTH Holding, Inc. * Diversified Telecommunication Services - 0.9% 8x8, Inc. * Electrical Equipment - 0.7% Power Solutions International, Inc. * Electronic Equipment, Instruments & Components - 2.0% Invensense, Inc. * National Instruments Corp. Energy Equipment & Services - 2.2% Bristow Group, Inc. Dril-Quip, Inc. * RigNet, Inc. * Food Products - 0.8% Whitewave Foods Co. * Health Care Equipment & Supplies - 5.1% Endologix, Inc. * Insulet Corp. * LDR Holding Corp. * Trinity Biotech Plc - ADR Wright Medical Group, Inc. * Health Care Providers & Services - 7.1% Brookdale Senior Living, Inc. * Centene Corp. * ExamWorks Group, Inc. * MEDNAX, Inc. * MWI Veterinary Supply, Inc. * Team Health Holdings, Inc. * Health Care Technology - 1.5% Medidata Solutions, Inc. * Veeva Systems, Inc. * Hotels, Restaurants & Leisure - 1.5% Kona Grill, Inc. * Noodles & Company * Texas Roadhouse, Inc. Household Durables - 0.7% The Dixie Group, Inc. * Insurance - 2.0% Amerisafe, Inc. Internet Software & Services - 4.2% Borderfree, Inc. * Dealertrack Technologies, Inc. * Global Eagle Entertainment, Inc. * Marketo, Inc. * WebMD Health Corp. * IT Services - 1.7% MAXIMUS, Inc. Syntel, Inc. * Life Science Tools & Services - 1.8% ICON Plc * Machinery - 6.6% CLARCOR, Inc. Middleby Corp. * Mueller Water Products, Inc. Navistar International Corp. * Proto Labs, Inc. * Woodward, Inc. Marine - 1.1% Baltic Trading Ltd. Paragon Shipping, Inc. * Media - 1.7% The E.W. Scripps Company * Metals & Mining - 4.0% Carpenter Technology Corp. Globe Specialty Metals, Inc. Haynes International, Inc. Horsehead Holding Corp. * Multiline Retail - 0.7% Tuesday Morning Corp. * Oil, Gas & Consumable Fuels - 2.3% Matador Resources Co. * Rosetta Resources, Inc. * Personal Products - 1.1% Inter Parfums, Inc. Pharmaceuticals - 1.1% Horizon Pharma, Inc. * Professional Services - 0.7% On Assignment, Inc. * Road & Rail - 3.7% Genesee & Wyoming, Inc. * Marten Trans Ltd. Quality Distribution, Inc. * Semiconductors & Semiconductor Equipment - 7.6% Diodes, Inc. * Integrated Device Technology, Inc. * Monolithic Power Systems, Inc. PDF Solutions, Inc. * Skyworks Solutions, Inc. Software - 3.0% Bottomline Technologies, Inc. * Interactive Intelligence Group, Inc. * Materialise NV - ADR* Tableau Software, Inc. * Verint Systems, Inc. * Specialty Retail -3.9% Five Below, Inc. * Lithia Motors, Inc. Restoration Hardware Holdings, Inc. * Textiles, Apparel & Luxury Goods - 0.7% Kate Spade & Co. * Trading Companies & Distributors - 1.3% H&E Equipment Services, Inc. * TOTAL COMMON STOCKS (Cost $236,658,249) REAL ESTATE INVESTMENT TRUSTS - 0.4% Altisource Residential Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $859,397) SHORT-TERM INVESTMENTS - 4.1% Money Market Funds - 4.1% SEI Daily Income Trust Government Fund - Class B, 0.020%(1) TOTAL SHORT-TERM INVESTMENTS (Cost $12,403,140) TOTAL INVESTMENTS IN SECURITIES - 100.1% (Cost $249,920,786) Liabilities in Excess of Other Assets - (0.1)% ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depositary Receipt Seven-day yield as of June 30, 2014. The cost basis of investments for federal income tax purposes at June 30, 2014 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. TCM SMALL CAP GROWTH FUND Summary of Fair Value Exposure at June 30, 2014 (Unaudited) The TCM Small Cap Growth Fund (the "Fund") utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of June 30, 2014. See Schedule of Investments for industry breakouts: Description Level 1 Level 2 Level 3 Total Common Stocks $ $
